Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 1 of 23 PageID #: 519




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   RICHARD LOPERENA,                                   )
                                                       )
                                Plaintiff,             )
                                                       )
                        vs.                            )     No. 1:19-cv-1710-JMS-MPB
                                                       )
   STATE OF INDIANA and INDIANA DEPARTMENT             )
   OF CORRECTIONS,                                     )
                                                       )
                                Defendants.            )

                                               ORDER

        Plaintiff Richard Loperena filed this lawsuit against the State of Indiana (the "State") and

 the Indiana Department of Corrections ("IDOC"), alleging violations of Title VII of the Civil

 Rights Act of 1964 ("Title VII") and the Age Discrimination in Employment Act ("ADEA").

 [Filing No. 1.] The State and IDOC have filed a Motion for Summary Judgment, [Filing No. 46],

 which is now ripe for the Court's decision.

                                                  I.
                                       STANDARD OF REVIEW

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes clear,

 whether a party asserts that a fact is undisputed or genuinely disputed, the party must support the

 asserted fact by citing to particular parts of the record, including depositions, documents, or

 affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the

 materials cited do not establish the absence or presence of a genuine dispute or that the adverse

 party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).



                                                  1
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 2 of 23 PageID #: 520




 Affidavits or declarations must be made on personal knowledge, set out facts that would be

 admissible in evidence, and show that the affiant is competent to testify on matters stated. Fed. R.

 Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant's factual assertion

 can result in the movant's fact being considered undisputed, and potentially in the grant of

 summary judgment. Fed. R. Civ. P. 56(e).

        In deciding a motion for summary judgment, the Court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). In other

 words, while there may be facts that are in dispute, summary judgment is appropriate if those facts

 are not outcome-determinative. Montgomery v. Am. Airlines Inc., 626 F.3d 382, 389 (7th Cir.

 2010). Fact disputes that are irrelevant to the legal question will not be considered. Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        On summary judgment, a party must show the Court what evidence it has that would

 convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

 (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

 could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

 2009). The Court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 717 (7th

 Cir. 2018). It cannot weigh evidence or make credibility determinations on summary judgment

 because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.

 2014). The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh

 Circuit Court of Appeals has repeatedly assured the district courts that they are not required to

 "scour every inch of the record" for evidence that is potentially relevant to the summary judgment



                                                  2
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 3 of 23 PageID #: 521




 motion before them. Grant v. Trs. of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017). Any doubt

 as to the existence of a genuine issue for trial is resolved against the moving party. Ponsetti v. GE

 Pension Plan, 614 F.3d 684, 691 (7th Cir. 2010).

                                              II.
                                       STATEMENT OF FACTS

        The following factual background is set forth pursuant to the standard detailed above. The

 facts stated are not necessarily objectively true, but as the summary judgment standard requires,

 the undisputed facts and the disputed evidence are presented in the light most favorable to "the

 party against whom the motion under consideration is made." Premcor USA, Inc. v. Am. Home

 Assurance Co., 400 F.3d 523, 526-27 (7th Cir. 2005).

        A. Mr. Loperena's Employment

        In 2007, Mr. Loperena was hired as a correctional officer at the IDOC Reception

 Diagnostic Center (the "RDC"), and he served in that position until November 2018, when he was

 promoted to sergeant at the Indiana Women's Prison. [Filing No. 47 at 1.] Throughout his

 employment as a correctional officer, Mr. Loperena completed several training sessions on various

 topics ranging from ethics to firearms. [Filing No. 48-4 at 87-92.] Mr. Loperena also served as

 an instructor and trained other employees. [Filing No. 48-1 at 40-44.]

        During his employment as a correctional officer, Mr. Loperena received both positive and

 negative annual performance reviews. [Filing No. 48-4 at 16-47.] In Mr. Loperena's 2013, 2014,

 2016, and 2017 annual performance reviews, his "Overall Performance Rating" was graded as

 "Meets Expectations." [Filing No. 48-4 at 173 (Overall Performance Rating scale with five

 options: Outstanding, Exceeds Expectations, Meets Expectations, Needs Improvement, and Does

 Not Meet Expectations).] In those performance reviews, Mr. Loperena was marked as exceeding

 expectations in certain areas, including job knowledge, training, and organizational commitment.

                                                  3
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 4 of 23 PageID #: 522




 [Filing No. 48-2 at 16-41.] In 2015, however, Mr. Loperena's overall performance rating was

 marked as "Does Not Meet Expectations." [Filing No. 48-4 at 46.] Specifically, his 2015

 performance review indicated that Mr. Loperena was not meeting expectations in "Interpersonal

 Relations," "Judgment," and "Conduct/Actions." [Filing No. 48-4 at 42-46.]

        B. Offensive Comments

        On September 3, 2018, Mr. Loperena sent an email to Beverly Bridget 1 alleging that he

 was subjected to racially offensive comments by Sergeant M. Brown. [Filing No. 46-4; Filing No.

 48-2 at 2.] In the email, Mr. Loperena states:

        I, R Loperena, am writing you in reference to an inappropriate and highly offensive
        statement by SGT M Brown on 9 2 2018. At approx 1:00pm Offender Gonzales L
        . . . asked me to have SGT M Brown stop calling him a "wet back" and a "beaner"
        as he stated he is Puerto Rican. It was clear that the Offender was Upset. Gonzales
        went on to state that Puerto Ricans are American citizens not from Mexico to SGT
        M Brown in my presence. I informed Sgt M Brown that this language is not
        something that I R Loperena, care for and he needs to stop. At which time Sgt M
        Brown stated "you wet backs and beaners are all from the same place in Mexico".
        Being Puerto Rican myself, I'm highly offended by his actions and comments. This
        is racially charged hate speech that creates a toxic and hostile work environment
        for me and others. I respectfully request that this type of behavior not be permitted
        in the work place moving forward.

 [Filing No. 46-4; Filing No. 48-2 at 2.] Mr. Loperena also provided information about which

 cameras might have captured the incident, as well as a list of witnesses. [Filing No. 46-4; Filing

 No. 48-2 at 2 (identifying Officers C. Wright and S. Kaski 2 as witnesses).] Ms. Bridget responded

 on September 4, 2018, stating that internal affairs would investigate the matter. [Filing No. 46-4;

 Filing No. 48-2 at 2.]



 1
   The parties do not explain who Ms. Bridget is or her role with IDOC. From context, it appears
 that Ms. Bridget may work in human resources.
 2
  Mr. Loperena's email lists Officer "S. Kaski" as a witness, [Filing No. 46-4; Filing No. 48-2 at
 2], but Mr. Kent's Report of Investigation refers to "Officer S. Kashi." [Filing No. 46-5 at 2.] The
 distinction is immaterial, and the Court will use the spelling used by Mr. Loperena.
                                                  4
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 5 of 23 PageID #: 523




        Following the incident with Sergeant Brown, Mr. Loperena was assigned to positions that

 were not supervised by Sergeant Brown. [Filing No. 46-1 at 6.] Specifically, Mr. Loperena was

 "moved to work in an unsupervised area in north pod for a period of time each day, and was also

 assigned to the sally port motor patrol." [Filing No. 46-1 at 6; Filing No. 48 at 6.]

        Investigator Chris Kent was assigned to investigate Mr. Loperena's complaint. [Filing No.

 46-5 at 1.] Mr. Kent first reviewed the camera footage identified in Mr. Loperena's email. [Filing

 No. 46-5 at 1.] Mr. Kent also interviewed Mr. Loperena, Sergeant Brown, Officer Kaski, Officer

 Wright, and Mr. Gonzales. During his interview with Mr. Kent, Mr. Loperena shared his version

 of events. [Filing No. 46-5 at 2.] Mr. Loperena added that on September 2, 2018, Sergeant Brown

 also asked Mr. Loperena how to translate "suck a dick" from English to Spanish. [Filing No. 46-

 5 at 2.] Mr. Loperena told Mr. Kent that he believes Sergeant Brown "does not care for people of

 color and does not want to see them succeed or be promoted." [Filing No. 46-5 at 2.]

        During his interview, Mr. Gonzales told Mr. Kent: "I just want to do my time and go home

 and not make trouble for anyone," and that he had been called "amigo" and "essay (sic)" on

 occasion, but he was not sure by whom. [Filing No. 46-5 at 3.]

        Sergeant Brown told Mr. Kent that he spoke several times with Mr. Loperena on September

 2, 2018, but the conversations were about an open sergeant position and motorcycles. [Filing No.

 46-5 at 2.] Sergeant Brown told Officer Kent that he did not speak to any offenders or Mr.

 Loperena in a derogatory way and he felt that he and Mr. Loperena "seemed to be having a good

 conversations (sic) and had no issues." [Filing No. 46-5 at 2.] Sergeant Brown stated that he did

 call Mr. Gonzales "essay (sic)," but did not know the term was offensive, and when Mr. Gonzales

 asked him not to call him that, Sergeant Brown promised he would not do it again. [Filing No.

 46-5 at 2.]



                                                  5
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 6 of 23 PageID #: 524




        Officer Kaski told Mr. Kent that he had seen Sergeant Brown and Mr. Loperena speaking

 several times, but he did not hear the content of the conversations. [Filing No. 46-5 at 2.] Officer

 Wright told Mr. Kent that he heard Sergeant Brown make a reference to "Mexican Offenders" and

 that Mr. Loperena "began to explain the difference between the 2 nationalities." [Filing No. 46-5

 at 3.] Officer Wright stated that it appeared to be a normal conversation and that he did not hear

 anything else. [Filing No. 46-5 at 3.]

        Mr. Kent concluded that Sergeant Brown "did make a statement that could be taken a[s]

 derogatory to an Offender that he might not have know[n] was derogatory." [Filing No. 46-5 at

 3.] However, Mr. Kent was unable to verify the conversation on the recorded footage, noting that

 "I [cannot] see a conversation take place at either time [Mr. Loperena] has given on 12pm or 1pm

 to substantiate the claims made by Officer Loperena against Sgt. M. Brown that he made

 derogatory statements to him personally." [Filing No. 46-5 at 3.]

        C. Mr. Loperena's Application For Sergeant

        In August 2018, Mr. Loperena was selected to interview for two open correctional sergeant

 positions. [Filing No. 46-1 at 2; Filing No. 46-3; Filing No. 48-4 at 49.]      "Interviews for the

 position of correctional sergeant are conducted by a panel of IDOC employees commonly referred

 to as a 'Sergeant's Board,'" which consists of a mix of existing correctional supervisors, human

 resources employees, and administrative staff. [Filing No. 46-1 at 2.] During the interviews, each

 applicant is asked a series of standard questions, and the Sergeant's Board members document the

 candidates' responses and make notes. [Filing No. 46-1 at 3.] In reviewing candidates, a Sergeant's

 Board may consider "any relevant, lawful information the panel members believe is pertinent to

 the selection of the ideal candidate," including years of experience, prior performance reviews,

 interview performance, knowledge of IDOC policies and procedures, and leadership potential.



                                                  6
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 7 of 23 PageID #: 525




 [Filing No. 46-1 at 2.]    Generally, the Sergeant's Board indicates whether an applicant is

 "recommended" or "not recommended," and lists reasons for its conclusion. [Filing No. 46-1 at

 3.] Ultimately, based at least in part on the Sergeant's Board's input, the Warden at the RDC makes

 the final decision on who to promote to sergeant. [Filing No. 46-1 at 3.]

        With respect to the August 2018 Sergeant's Board interviews, Mr. Loperena was one of six

 candidates interviewed for the two open positions. [Filing No. 46-3; Filing No. 48-4 at 49.] The

 Sergeant's Board recommended Jennifer Gregory and Eric Southworth, and marked the four other

 applicants—including Mr. Loperena—as "Not recommended." [Filing No. 46-3; Filing No. 48-4

 at 49.] regarding Mr. Loperena, the Sergeant's Board noted: "The board felt he needs more on the

 job experience. He presented that he was overly confident but was unable to respond to the

 questions with answers that would justify his exceeding sureness." [Filing No. 46-3; Filing No.

 48-4 at 49.] As for the three other applicants who were not recommended, the Sergeant's Board

 stated that they too needed more experience. [Filing No. 46-3; Filing No. 48-4 at 49.]

        On August 20, 2018, after learning that he was not promoted, Mr. Loperena sent an email

 to human resources at IDOC in which he requested to speak about his lack of upward mobility.

 [Filing No. 48-3.] In the email, he listed seven individuals that were promoted instead of him, and

 an additional five individuals that were promoted and then fired. [Filing No. 48-3.]

        In September or October 2018, Mr. Loperena applied to become a Correctional Sergeant

 at the Indiana Women's Prison. [Filing No. 46-1 at 7.] He was promoted to Correctional Sergeant

 and transferred to the Indiana Women's Prison in early November 2018. [Filing No. 46-1 at 7.]

        D. Vacation Requests

        On several occasions between February and September 2018, Mr. Loperena requested

 vacation time off. [Filing No. 46-1 at 7; Filing No. 48-5 at 1-5.] Because RDC is a prison facility,



                                                  7
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 8 of 23 PageID #: 526




 it must be staffed by a sufficient number of correctional officers at all times. [Filing No. 46-1 at

 7.] Accordingly, the decision to grant vacation time requests is left to the discretion of IDOC

 supervisors, and correctional officers' requests for time off are frequently denied. [Filing No. 46-

 1 at 7.]

            In 2018, Mr. Loperena submitted nine requests for days off, nearly all of which were

 denied:

            Date of Request             Days Requested Off                      Result
             February 23                  July 19 – July 22                     Denied
                April 4                  June 27 – June 28                      Denied
                                         June 19 – June 20                      Denied
                April 9
                                          July 16 – July 17                     Denied
                April 14                      April 20                          Denied
                April 30                August 8 – August 9                     Denied
                July 30                August 13 – August 14                    Denied
                                            September 15                        Denied
   September (date unspecified)
                                            September 16                       Approved
             September 10                   September 14                        Denied
             September 15           September 19 – September 20                 Denied

 [Filing No. 48 at 5.]

            E. EEOC Charge and Lawsuit

            On September 21, 2018, Mr. Loperena filed a Charge of Discrimination with the Equal

 Employment Opportunity Commission ("EEOC"). [Filing No. 46-7 at 1.] In his EEOC Charge,

 Mr. Loperena alleged that he was "passed over for a Sergeant position in favor of less qualified

 and less experienced non-Hispanic applicants." [Filing No. 46-7 at 1.] He also alleged that when

 he "and his girlfriend at the time, (who works the same shift for the [IDOC]) requested days off, .

 . . they were told that they are not permitted to take off on the same day, even though there is no

 policy or rule that would forbid them to do so." [Filing No. 46-7 at 1.] Finally, Mr. Loperena

 alleged that Sergeant Brown made racist and offensive comments. [Filing No. 46-7 at 1.]

                                                  8
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 9 of 23 PageID #: 527




        On April 29, 2019, Mr. Loperena initiated this lawsuit. In his Complaint, Mr. Loperena

 alleges that Defendants discriminated against him on the basis of his race, color, gender, national

 origin, and age by creating and maintaining a hostile work environment and by failing to train and

 promote him. [Filing No. 1 at 3-6.] Mr. Loperena further alleges that Defendants retaliated against

 him because of his complaints of discrimination. [Filing No. 1 at 6.] In his Statement of Claims,

 Mr. Loperena states that he was "passed over a promotion, denied training, and unjustly subjected

 to harassment because of his race, color, national origin, sex, and age," and additionally that he

 "was subjected to a hostile work environment, relocated to a position outside the building, was

 denied promotions, and was denied vacation time in retaliation for his complaints about

 discrimination, and that he was refused training and failed to promote him based on his race, color,

 sex, national [o]rigin, and age." [Filing No. 29 at 1.]

        On August 19, 2020, Defendants filed a Motion for Summary Judgment, [Filing No. 46],

 which is now ripe for the Court's decision.

                                                   III.
                                               DISCUSSION

        A. Mr. Loperena's Claims

        Determining precisely what claims Mr. Loperena is pursuing is difficult. As stated above,

 in his Statement of Claims, Mr. Loperena appears to assert several claims: (1) discrimination on

 the basis of race, color, national origin, and sex under Title VII, [Filing No. 29 at 1]; discrimination

 on the basis of age under the ADEA, [Filing No. 29 at 1]; (2) hostile work environment under Title

 VII, [Filing No. 29 at 1]; and (4) retaliation for his complaints of discrimination under the same

 statutes; [Filing No. 29 at 1 ("Plaintiff further intends to prove that he was subjected to a hostile

 work environment, relocated to a position outside the building, was denied promotions, and was

 denied vacation time in retaliation for his complaints about discrimination.").]

                                                    9
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 10 of 23 PageID #: 528




         However, in his response to Defendants' Motion for Summary Judgment, Mr. Loperena

  organizes his argument section into two subsections: "A. Race, Color, and National Origin

  Discrimination (Failure to Promote)"; and "B. Hostile Work Environment." [Filing No. 48 at 7;

  Filing No. 48 at 11.] He also expressly abandons his claims based on age and sex discrimination.

  [Filing No. 48 at 7.]

         With respect to retaliation, Mr. Loperena does not use the words "retaliate" or "retaliation"

  in his response brief, nor do any of his arguments support a retaliation claim. Accordingly, to the

  extent Mr. Loperena sought to pursue a retaliation claim, Defendants' Motion for Summary

  Judgment is GRANTED as to that claim. Palmer v. Marion County, 327 F.3d 588, 597 (7th Cir.

  2003) ("[B]ecause [plaintiff] failed to delineate his negligence claim in his district court brief in

  opposition to summary judgment . . . his negligence claim is deemed abandoned"). See also Bonte

  v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) ("Failure to respond to an argument . . .

  results in waiver."); Laborers' Intern. Union of North America v. Caruso, 197 F.3d 1195, 1197

  (7th Cir. 1999) (holding that arguments not presented in response to motion for summary judgment

  are waived); De v. City of Chicago, 912 F. Supp. 2d 709, 734 (N.D. Ill. 2012) ("Failure to set forth

  any evidence or to develop any arguments in opposition to the moving party's summary judgment

  motion results in waiver of the nonmoving party's arguments and an abandonment of his claims.").

         Therefore, drawing from Mr. Loperena's Statement of Claims and his response to

  Defendants' motion, the Court identifies two claims that require substantive consideration: (1) a

  discrimination claim under Title VII based on a failure to promote theory; and (2) a hostile work

  environment claim under Title VII.




                                                   10
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 11 of 23 PageID #: 529




         B. Failure to Promote

         Defendants argue that Mr. Loperena's failure to promote claim fails "because he cannot,

  and has not, demonstrated that he was more qualified than the applicants that were selected."

  [Filing No. 47 at 14.] They argue that Mr. Loperena overlooks that IDOC used, and was permitted

  to use, subjective criteria in determining which correctional officers to promote. [Filing No. 47 at

  14.] Therefore, Defendants contend, Mr. Loperena's belief that he was more qualified based solely

  on objective measures is insufficient to establish a prima facie case. [Filing No. 47 at 14.]

  Defendants also argue that even if Mr. Loperena could establish a prima facie case, IDOC "had a

  legitimate, non-discriminatory reason" for not promoting him. [Filing No. 47 at 12.] They note

  that the Sergeant's Board articulated its reasons for recommending Ms. Gregory and Mr.

  Southworth and its reasons for not recommending Mr. Loperena, namely that Mr. Loperena needed

  more on-the-job experience and that he presented as unjustifiably confident. [Filing No. 47 at 15.]

         Mr. Loperena responds that Defendants don't deny that he "was in a protected class by way

  of his race, color, or national origin," nor do they deny that he was qualified for and denied the

  promotions at issue. [Filing No. 48 at 8.] He argues that even if IDOC was permitted to use

  subjective standards, "this does not mean that an employer . . . cannot be second guessed." [Filing

  No. 48 at 9.] Mr. Loperena argues that several objective measures "indicate that he was more

  qualified tha[n] [Ms.] Gregory and [Mr.] Southworth": he passed the supervisor course; he trained

  Ms. Gregory and Mr. Southworth; he "had a long history of successful job performance"; he "had

  earned a Certificate of Appreciation for his hard work and dedication"; he "earned a Cash Spot

  bonus for saving the RDC money"; and he completed emergency response instructor training.

  [Filing No. 48 at 9.] Mr. Loperena also argues that his supervisor, Lieutenant Muensterman, was

  on the Sergeant's Board, and Lt. Muensterman had recently evaluated Mr. Loperena's performance



                                                  11
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 12 of 23 PageID #: 530




  and believed that Mr. Loperena "had an immense amount of job knowledge to draw from." [Filing

  No. 48 at 10.] Mr. Loperena argues that Lt. Muensterman's performance evaluation undermines

  Defendants' assertion that he needed more experience and was less qualified than Ms. Gregory and

  Mr. Southworth. [Filing No. 48 at 10.]

         Defendants reply that Mr. Loperena fails to create a genuine issue of material fact that

  would preclude summary judgment. [Filing No. 49 at 8.] They argue that although Mr. Loperena

  has set forth ample evidence that he was qualified for the promotion, he fails to set forth evidence

  that Ms. Gregory and Mr. Southworth weren't more qualified than he was. [Filing No. 49 at 8.]

  Defendants argue that Mr. Loperena's statements that he trained Ms. Gregory and Mr. Southworth

  and that they were otherwise less qualified in certain areas are made without citation to evidence.

  [Filing No. 49 at 9-10.] Similarly, Defendants argue that even if Mr. Loperena's assertions are

  true, they are merely his opinion, and he fails to explain why Mr. Loperena training Ms. Gregory

  or Mr. Southworth at some point in the past renders him more qualified for the promotion. [Filing

  No. 49 at 10-11.] Defendants also contend that even if Mr. Loperena established a prima facie

  case, he fails to show that IDOC's proffered reasons for promoting Ms. Gregory and Mr.

  Southworth were pretextual. [Filing No. 49 at 12.] They argue that Lt. Muensterman's evaluation

  was based on Mr. Loperena's knowledge, experience, and performance as a correctional officer,

  and was not—unlike the Sergeant's Board's focus—an evaluation of Mr. Loperena's knowledge

  and experience applicable or relevant to the sergeant position. [Filing No. 49 at 13-14 (noting that,

  unlike Mr. Loperena, both Ms. Gregory and Mr. Southworth: (1) had shadowed and/or spoken

  about the position with other sergeants prior to the interview; (2) had reviewed the Emergency

  Manual prior to the interview, which was discussed during the interview; and (3) had more detailed

  answers on what responsibilities they believed were placed on sergeants).] Defendants maintain



                                                   12
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 13 of 23 PageID #: 531




  that they do not dispute that Mr. Loperena "was a good correctional officer," but they argue that

  such a belief is not inconsistent with the Sergeant's Board's recommendation that he get more

  relevant, on-the-job experience. [Filing No. 49 at 14-15.]

         As a general proposition, "the singular question that matters in a discrimination case is:

  Whether the evidence would permit a reasonable factfinder to conclude that the plaintiff's race,

  ethnicity, sex, religion, or other proscribed factor caused the discharge or other adverse

  employment action." Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 894 (7th Cir.

  2018) (quoting Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016)).

         In adopting this singular question, the Seventh Circuit in Ortiz dispensed with the old

  "direct- and indirect-framework" as it relates to the "proposition that evidence must be sorted into

  different piles, labeled 'direct' and 'indirect.'" 834 F.3d at 766. However, the Seventh Circuit has

  not entirely done away with separate tests or methods to analyze discrimination cases, and it has

  stated that "the well-known and oft-used McDonnell Douglas framework for evaluating

  discrimination remains an efficient way to organize, present, and assess evidence in discrimination

  cases." Johnson, 892 F.3d at 894.

         Under the McDonnell Douglas framework, "to demonstrate a prima facie case for failure

  to promote, a plaintiff must produce evidence showing that: (1) [he] was a member of a protected

  class; (2) [he] was qualified for the position sought; (3) [he] was rejected for the position; and (4)

  the employer promoted someone outside of the protected class who was not better qualified for

  the position." Riley v. Elkhart Cmty. Schools, 829 F.3d 886, 892 (7th Cir. 2016) (citing Jaburek

  v. Foxx, 813 F.3d 626, 631 (7th Cir. 2016)). If the plaintiff establishes a prima facie case, "'[t]he

  burden then must shift to the employer to articulate some legitimate, nondiscriminatory reason,'

  for its action." Coleman v. Donahoe, 667 F.3d 835, 845 (7th Cir. 2012) (quoting McDonnell



                                                   13
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 14 of 23 PageID #: 532




  Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). "When the employer does so, the burden

  shifts back to the plaintiff, who must present evidence that the stated reason is a 'pretext,' which in

  turn permits an inference of unlawful discrimination." Id.

          Here, the parties do not dispute that Mr. Loperena was a member of a protected class, and

  that he was rejected for the position. In addition, because Defendants concede that Mr. Loperena

  was qualified, [Filing No. 49 at 8], and he was promoted to correctional sergeant at the Indiana

  Women's Prison approximately one month after he was denied the promotion at RDC, [Filing No.

  48 at 4], he has established that he was qualified for the position of correctional sergeant. The

  parties dispute whether Ms. Gregory and Mr. Southworth were better qualified than Mr. Loperena

  for the position.

          Mr. Loperena cites to sufficient evidence to satisfy his initial burden of showing that he

  was more qualified than the two correctional officers promoted over him. He notes that he received

  positive performance reviews, that he trained the two officers who were promoted over him, and

  that he had additional training and certifications that neither of the other officers had. [Filing No.

  48 at 8.] This is sufficient evidence to satisfy Mr. Loperena's initial burden.

          The burden then shifts to Defendants to articulate a legitimate, nondiscriminatory reason

  for IDOC's decision to promote Ms. Gregory and Mr. Southworth over Mr. Loperena. Coleman,

  667 F.3d at 845. Defendants contend that, after considering subjective factors, Ms. Gregory and

  Mr. Southworth were better candidates for the correctional sergeant positions. [Filing No. 47 at

  14.] Specifically, they argue that Mr. Loperena did not interview well, whereas Ms. Gregory and

  Mr. Southworth did, and that Mr. Loperena needed more relevant on-the-job experience, while

  Ms. Gregory and Mr. Southworth did not. [Filing No. 47 at 14.] Thus, the burden shifts back to

  Mr. Loperena to present evidence that Defendants' reasons are pretextual.



                                                    14
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 15 of 23 PageID #: 533




         "In order 'to show pretext, a plaintiff must show that (1) the employer's non-discriminatory

  reason was dishonest and (2) the employer's true reason was based on a discriminatory intent.'"

  Stockwell v. City of Harvey, 597 F.3d 895, 901 (7th Cir. 2010) (quoting Fischer v. Avanade, Inc.,

  519 F.3d 393, 403 (7th Cir. 2008)). As a general matter, "nothing in Title VII bans outright the

  use of subjective evaluation criteria." Millbrook v. IBP, Inc., 280 F.3d 1169, 1176 (7th Cir. 2002)

  (citing Sattar v. Motorola, Inc., 138 F.3d 1164, 1170 (7th Cir. 1998)). "Rather, a subjective reason

  can constitute a legally sufficient, legitimate, nondiscriminatory reason under the McDonnell

  Douglas analysis." Id. (quotations and alterations omitted). Thus, absent evidence that the

  subjective criteria were a "mask for discrimination," the use of subjective criteria in hiring or

  promotion will rarely result in a finding of pretext. Id. (citing Denney v. City of Albany, 247 F.3d

  1172, 1185 (11th Cir. 2001)).

         Mr. Loperena fails to present evidence showing that Defendants' non-discriminatory

  reasons were dishonest, disingenuous, or that the subjective criteria used by IDOC were a "mask

  for discrimination." Instead, Mr. Loperena appears to argue that the objective factors, which he

  believes weigh in his favor, outweigh the subjective factors. [Filing No. 48 at 9 ("Plaintiff had a

  long history of successful job performance as a corrections officer dating back to 2007. In the

  years leading up to this interview, Loperena had earned a Certificate of Appreciation for his hard

  work and dedication, he had earned a Cash Spot bonus for saving the RDC money, he successfully

  completed the Emergency Response Operations QRT Instructors Re-certification Academy, and

  worked as a STG Coordinator.").]

         But Mr. Loperena does not argue that the subjective factors were a mask for discrimination,

  and the Court has not identified any evidence that they were. The Sergeant's Board promoted Ms.

  Gregory and Mr. Southworth and noted that both of them "[i]nterviewed well." [Filing No. 46-3.]



                                                  15
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 16 of 23 PageID #: 534




  The Board noted that Mr. Loperena, on the other hand, "presented that he was overly confident

  but was unable to respond to the questions with the answers that would justify his exceeding

  sureness." [Filing No. 46-3.]

         The Board also made comments about the other not recommended—and non-Hispanic—

  candidates that were similar to its comments about Mr. Loperena. Specifically, the Sergeant's

  Board stated that it felt that each of the "not recommended" officers—including Mr. Loperena—

  needed more on-the-job experience. [Filing No. 46-3 ("Jeffrey Moseley – . . . The board felt that

  [Mr. Moseley] needs time to become acclimated to state corrections as an officer and to job shadow

  with a sergeant . . . ."; "Drew Hickox – . . . The board felt that [Mr. Hickox] needs more time as

  an officer and to job shadow more with a sergeant . . . ."; "Zachariah Sparks – . . . The board felt

  that [Mr. Sparks] needs more time as an officer and to job shadow more with a sergeant . . . .").]

  The factors the Board used were race-neutral and similar to subjective factors that other courts

  have found to not be masks for discrimination. See Millbrook, 280 F.3d 1169 (holding that

  subjective comments that, at the interview, the plaintiff had poor communication skills, lack of eye

  contact, and a lack of confidence in his answers, though negative, were race neutral and not a mask

  for discrimination); Reed v. Mantero School Dist. No. 5, 59 F. App'x 868 (7th Cir. 2003) (the

  criteria considered by the employer in promotion decision, including that the plaintiff had a number

  of other time commitments, was not a team player, had minimal experience in key areas, gave

  answers that lacked depth, and could not give examples of how she would deal with a particular

  situation were not a mask for discrimination); Gomez v. Milwaukee Area Technical College, 2019

  WL 1936740, at *4 (E.D. Wis. May 1, 2019) (the employer's notes that the plaintiff did not seem

  prepared for the interview and provided poor or incomplete answers were not a mask for a

  discrimination).



                                                  16
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 17 of 23 PageID #: 535




         In sum, Mr. Loperena's arguments amount to a disagreement about qualifications. He

  argues that Defendants incorrectly weighed the objective and subjective factors, but he does not

  argue that the subjective factors were dishonest or a mask for discrimination. Mr. Loperena must

  do more than challenge his employer's judgment; to establish pretext, he "must present evidence

  that the committee members did not believe their own assessments of his performance." Gomez,

  2019 WL 1936740, at *4 (emphasis original). See also O’Regan v. Arbitration Forums, Inc., 246

  F.3d 975, 984 (7th Cir. 2001) ("[W]e do not sit as a kind of super-personnel department weighing

  the prudence of employment decisions made by firms charged with employment discrimination. .

  . . On the issue of pretext, our only concern is the honesty of the employer's explanation.") (internal

  alterations and quotations omitted)). In other words, Mr. Loperena's "own belief that he was the

  best candidate is irrelevant to the question of pretext." Balderston v. Fairbanks Morse Engine Div.

  of Coltec Indus., 328 F.3d 309, 323 (7th Cir. 2003). Mr. Loperena fails to present evidence

  showing that IDOC's proffered reasons for promoting Ms. Gregory and Mr. Southworth instead of

  him were pretext for unlawful discrimination. Accordingly, summary judgment is appropriate as

  to his discrimination claim.

         C. Hostile Work Environment

         Defendants argue that accepting Mr. Loperena's factual allegations as true, the conditions

  of his work environment were not "so severe or pervasive as to create an objectively hostile work

  environment." [Filing No. 47 at 15-16.] They argue that "while [Sergeant Brown's] statements

  were offensive, [the] comments were made during one singular encounter and . . . there was no

  accompanying physical threat or humiliation," rendering them insufficient to support a claim for a

  hostile work environment. [Filing No. 47 at 17.] In addition, Defendants argue that upon learning

  of Mr. Loperena's Complaint, IDOC "immediately initiated an internal investigation to attempt to



                                                    17
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 18 of 23 PageID #: 536




  determine what happened," and separated Mr. Loperena and Sergeant Brown while the

  investigation was ongoing. [Filing No. 47 at 18.] According to Defendants, this prompt action

  protects them from liability in this case. [Filing No. 47 at 17-18.]

         Mr. Loperena responds that Sergeant Brown's vulgar and racially offensive remarks are not

  the only evidence of a hostile work environment. [Filing No. 48 at 11.] He argues that after he

  reported the incident, he was "reassigned to work in the Sally Port, Motor Patrol outer perimeter[,]

  and pod control," and those positions are known by officers to be a form of punishment. [Filing

  No. 48 at 12.] In addition, Mr. Loperena argues that he was denied time off on ten separate

  occasions in 2018. [Filing No. 48 at 12.] Mr. Loperena concludes that "[g]iven the unfavorable

  working conditions, denial of leave time, and racial discrimination related to the incident with Sgt.

  Brown, Plaintiff has pointed to numerous incidents designed to degrade and demoralize him to the

  point of affecting his job." [Filing No. 48 at 12.]

         Defendants reply that Mr. Loperena "cites no evidence and makes no argument showing

  that these denials [of leave time] were anything other than routine, let alone harassment on the

  basis of race, color, or national origin." [Filing No. 49 at 16.] They add that he "offers no

  explanation as to how these denials of leave affected his work." [Filing No. 49 at 16-17.]

  Similarly, Defendants argue that Mr. Loperena relies on bare, unsupported allegations that he was

  assigned additional job duties and forced to work twelve hour shifts instead of eight hour shifts.

  [Filing No. 49 at 17.] With respect to Sergeant Brown's comments, Defendants argue that the

  comments were made on a single day and, although inappropriate, "were not frequent, not

  sufficiently severe, were not accompanied by any physical threats of harm or humiliation, and

  Plaintiff does not state how this work environment interfered with his work performance." [Filing

  No. 49 at 18.] Defendants add that Mr. Loperena fails to present evidence that the related



                                                   18
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 19 of 23 PageID #: 537




  reassignment "was based on his race, color or national origin," or that the move "negatively

  impacted his work performance or generated an intimidating, hostile, or negative work

  environment." [Filing No. 49 at 17.] Finally, Defendants conclude that Mr. Loperena "wholly

  failed to respond" to their argument that even if the incidents complained of were sufficiently

  severe or pervasive, there is no basis for employer liability. [Filing No. 49 at 19.]

         Generally, "harassment which is 'sufficiently severe or pervasive to alter the conditions of

  . . . employment' is actionable under Title VII." Porter v. Erie Foods Intern., Inc., 576 F.3d 629,

  634 (7th Cir. 2009) (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)) (alterations

  in original). "To survive summary judgment, an employee alleging a hostile work environment

  must show that: '(1) he was subject to unwelcome harassment; (2) the harassment was based on

  his race; (3) the harassment was severe or pervasive so as to alter the conditions of the employee's

  work environment by creating a hostile or abusive situation; and (4) there is a basis for employer

  liability.'" Id. (quoting Williams v. Waste Mgmt. of Ill., Inc., 361 F.3d 1021, 1029 (7th Cir. 2004)).

         In this case, the parties do not dispute that Mr. Loperena was subject to unwelcome

  harassment and that at least some of the harassment was based on his race. The parties disagree,

  however, on whether the harassment was severe or pervasive that it altered the conditions of Mr.

  Loperena's employment, and on whether there is a basis for Defendants' liability.

         In determining whether "the harassment was severe or pervasive so as to alter the

  conditions of the employee's work environment by creating a hostile or abusive situation," courts

  consider "a constellation of factors that include 'the frequency of the discriminatory conduct; its

  severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and

  whether it unreasonably interferes with an employee's work performance.'" Hostetler v. Quality

  Dining, Inc., 218 F.3d 798, 806-07 (7th Cir. 2000) (quoting Harris v. Forklift Sys., Inc., 510 U.S.



                                                   19
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 20 of 23 PageID #: 538




  17, 23 (1993)). The effect of the harassment on the plaintiff's work environment is tested both

  objectively and subjectively. Turner v. The Saloon, Ltd., 595 F.3d 679, 685 (7th Cir. 2010). In

  other words, "[t]he work environment cannot be described as 'hostile' for purposes of Title VII

  unless a reasonable person would find it offensive and the plaintiff actually perceived it as such."

  Hostetler, 218 F.3d at 807. In addition, "offhand comments, and isolated incidents (unless

  extremely serious) will not amount to discriminatory changes in the 'terms and conditions of

  employment.'" Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998). See also Maldonado

  v. Invensys Bldg. Systems, Inc., 157 F. App'x 904, 906 (7th Cir. 2005) (holding, in a case involving

  a supervisor uttering racial slurs at the plaintiff, that "a single utterance of an epithet, while

  offensive, is not sufficient to establish a hostile work environment"); Washington v. American

  Drug Stores, Inc., 119 F. App'x 3, 6 (7th Cir. 2004) (holding that because the incidents of

  harassment, which included the use of the n-word, "were sporadic, isolated and appear unrelated,

  the . . . [plaintiff] failed to show that her workplace was hellish").

          Mr. Loperena's hostile work environment claim is based on four events or series of events:

  (1) Sergeant Brown's comments; (2) Mr. Loperena's temporary reassignment to Sally Port and pod

  control; (3) his denied requests for time off; and (4) additional job duties. [Filing No. 48 at 11-

  12.] Turning first to Mr. Loperena's requests for time off and additional job duties, he fails to

  produce any evidence that other, non-Hispanic employees' requests for time off were approved or

  that they were not given additional job duties. In fact, Mr. Loperena offers no evidence and no

  argument that his requests for time off were denied for any reason connected to his race. Similarly,

  other than bare, conclusory statements that he was assigned less favorable working conditions than

  his white counterparts, [Filing No. 48 at 4], Mr. Loperena does not cite to or present evidence that

  he was assigned additional job duties because of his color, race, or national origin.



                                                    20
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 21 of 23 PageID #: 539




          With respect to Sergeant Brown's racial slurs and other vulgar remarks, though the

  comments are highly inappropriate and offensive, the evidence indicates that they were isolated

  incidents. The comments were not physically threatening or humiliating, and they did not

  unreasonably interfere with Mr. Loperena's work. See Hostetler, 218 F.3d at 807. The witnesses

  identified by Mr. Loperena told Mr. Kent that Mr. Loperena's conversation with Sergeant Brown

  was not volatile or anything more than ordinary conversation. [Filing No. 46-5 at 2-3.] Moreover,

  Mr. Loperena's reassignment was temporary and designed to separate Mr. Loperena and Sergeant

  Brown during the investigation. [Filing No. 46-1 at 6.] Accordingly, the incidents identified by

  Mr. Loperena as supporting his claim for a hostile work environment were not severe or pervasive

  so as to alter the conditions of his work environment by creating a hostile or abusive situation. See

  Hostetler, 218 F.3d at 807.

          Moreover, even if Sergeant Brown's comments and Mr. Loperena's related reassignment

  were sufficiently severe, "Title VII is not a strict liability statute." Porter v. Erie Foods Int'l, Inc.,

  576 F.3d 629, 636 (7th Cir. 2009). An "employer can avoid liability for coworker harassment 'if

  it takes prompt and appropriate corrective action reasonably likely to prevent the harassment from

  recurring.'" Id. (quoting Tutman v. WBBM–TV, Inc./ CBS, Inc., 209 F.3d 1044, 1048 (7th Cir.

  2000)). The Seventh Circuit has routinely stated that "a prompt investigation is the 'hallmark of a

  reasonable corrective action.'" Id. (quoting Lapka v. Chertoff, 517 F.3d 974, 985 (7th Cir. 2008);

  Cerros v. Steel Techs., Inc., 398 F.3d 944, 953–54 (7th Cir. 2005)).

          Here, IDOC initiated an investigation immediately after receiving Mr. Loperena's

  complaint. [Filing No. 46-5.] The investigator watched all of the camera footage and interviewed

  all of witnesses identified by Mr. Loperena. [Filing No. 46-5.] Both Sergeant Brown and Mr.

  Gonzales—at whom the racial slurs were directed—stated that Sergeant Brown called Mr.



                                                     21
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 22 of 23 PageID #: 540




  Gonzales "essay (sic)," and did not indicate that he used the slurs alleged by Mr. Loperena. [Filing

  No. 46-5 at 2-3.] Mr. Gonzales added that after speaking with the staff, he had not again been

  called "ese." [Filing No. 46-5 at 3.] Sergeant Brown added that he did not know the term was

  offensive and promised to not say it again. [Filing No. 46-5 at 2.]

         In sum, Mr. Loperena fails to point to evidence that the harassment he suffered was more

  than an isolated incident. Similarly, he fails to show a connection between his denied requests for

  leave and either his color, race, or national origin or his complaints about Sergeant Brown. Even

  if he had made these showings, the evidence indicates that Defendants, and particularly IDOC,

  took immediate corrective action that was reasonably likely to prevent (and by Mr. Loperena's

  own account, successfully prevented) the harassment from recurring.             Therefore, summary

  judgment is appropriate as to the hostile work environment claim.

                                                   IV.
                                              CONCLUSION

         The Seventh Circuit Court of Appeals has explained that summary judgment "is the 'put up

  or shut up' moment in a lawsuit, when a party must show what evidence it has that would convince

  a trier of fact to accept its version of events." Schact v. Wis. Dep't of Corr., 175 F.3d 497, 504 (7th

  Cir. 1999). Mr. Loperena has not presented evidence that would allow a trier of fact to conclude

  that he was not promoted because of is color, race, or national origin, and he has not presented

  evidence sufficient to establish a hostile work environment. For the reasons set forth above,

  Defendants' Motion for Summary Judgment, [46], is GRANTED. Final Judgment shall enter

  accordingly.



                 Date: 11/13/2020




                                                    22
Case 1:19-cv-01710-JMS-MPB Document 53 Filed 11/13/20 Page 23 of 23 PageID #: 541




 Distribution via ECF only to all counsel of record.




                                               23
